The defendant’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 400 (AC 10363), is granted, limited to the following issues:
“1. Does a foster parent have standing to make the legal claims of a foster child in her care?
*909The Supreme Court docket number is SC 14799.
Decided June 24, 1993
Linda Pearce Prestley, assistant attorney general, in support of the petition.
Susan K. Smith and Hope C. Seeley, in opposition.
“2. Does the failure to provide a pre-removal administrative hearing procedure to foster parents in back-to-family placements violate the foster child’s constitutional rights?”